Chalmees, J.,
delivered the opinion of the court.
This is an action to recover damages arising from a refusal to carry out a parol contract for the sale of land, and is evidently based upon the cases of Lawson v. Welch, 32 Miss. 170, and Cain v. Kelly, 57 Miss. 830. To the declaration the defendant (the parol vendor of the land) pleaded that he was an infant when said parol agreement was entered into, *732and to this plea the court-sustained a demurrer. This action of the court was en’oneous. There are numerous cases holding that actions of tort may be maintained against infants, though the wrongs cpmplained of. were connected with and grew out of contracts. There are many also which deny that such suits can be maintained. - The authorities on either side are partially collected and commented on in Ferguson v. Bobo, 54 Miss. 121.
It is manifest, however, that no action will lie simply by reason of the refusal of an infant to carry out an executory contract, nor because of his disaffirmance, after majority, of his executed contracts. This is always his legal right, of which all who deal with him are bound to take notice, and no charge of fraud or bad faith can be imputed to him on account of it. Brantley v. Wolf, ante, p. 420. In the present case the. infant vendor would have had. a perfect right to refuse to execute a deed, even though he had signed a bond obligating, himself so to do, and certainly his rights are not less under a • parol contract. The plea should have been replied to.
If plaintiff can aver and prove that he was induced to be-' lieve that defendant was of age when the contract was entered into, by the positive affirmation of defendant to that effect, and that defendant sought at the time to entrap him into a contract which he then secretly intended to repudiate, to his own profit and to plaintiff’s loss, the case would seem to fall within that class of cases which hold infants liable for their frauds, even though they originate in contracts. Whether we would in an action at law follow the cases which affirm, or those which deny, this doctrine, we will not decide until the case comes properly before us. We have alreadygiven our views on the subject, as to suits in chancery. Ferguson v. Bobo, supra; Brantley v. Wolf, supra.
Reversed and remanded.